Exhibit 10.1

 

ORIENT PAPER, INC.

 

Science Park, Juli Road, Xushui County,

Baoding City, Hebei Province, PRC 072550

 

Date: November 3, 2014

 

To: Marco Ku

Flat D, 22/F, Block 1, Grand Promenade, Hong Kong

 

Dear Mr. Ku:

 

This letter (the “Letter”) is to confirm the terms of your appointments as a
non-executive director of Orient Paper, Inc. (the “Company”) and a member of the
Company’s Audit Committee, Compensation Committee and Nominating Committee, and
the chairman of the Company’s Audit Committee.

 

Overall, in terms of time commitment, we expect your attendance at all of the
meetings of the Board of Directors (the “Board”), meetings of the Audit
Committee, Compensation Committee and Nominating Committee of the Board (as
applicable) and the annual meetings of stockholders (if requested). In addition,
you will be expected to devote appropriate preparation time ahead of each
meeting. Board meetings may be held within or outside the United States of
America as the Company may decide.

 

By accepting these appointments, you confirm that you are able to allocate
sufficient time to meet the expectations of this position.

 

For and in consideration of the services to be performed by you, Company and you
agree as follows:

 

1.Compensation.

 

(a)Fee. The Company shall pay you an annual fee equal to the amount of $20,000
(Twenty Thousand U.S. Dollars), payable on a monthly basis, subject to your
continuous service as a member of the Board (the “Annual Fee”).

 

(b)Common Stock. Subject to all approvals required by law, the Company will
grant you 7,500 shares (the “Shares”) of the Company’s common stock, par value
$0.001 (the “Common Stock”) under the Company’s incentive stock plan.

 

You represent and agree that you are accepting the Shares for your own account
and not with a view to or for sale of distribution thereof. You understand that
the Shares are characterized as “restricted securities” under the Securities Act
of 1933, as amended (the “Securities Act”) and such Shares may not be resold
without registration under the Securities Act or the existence of an exemption
there from. You represent that you are familiar with Rule 144 promulgated under
the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 



 

 



 

  (c) Expenses. The Company agrees to reimburse you for out-of-pocket expenses
incurred by you in connection with your service, such as transportation
expenses, provided that such expenses are substantiated by original and valid
receipts and have been pre-approved by the Company in writing (the “Expenses”).
Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within seven (7) days of the end of each calendar month
during the term of this Letter.

 

For the avoidance of any doubt, the Annual Fee, the Shares (subject to the terms
and conditions as provided herein) and the Expenses constitute the full and
final consideration for your appointments, and you shall not be entitled to any
additional consideration, of any form, for your appointments and service.

 

2. Term and Termination. The term of this Letter shall be for one (1) year from
the date hereof, unless sooner terminated as provided for in this Section 2 (the
“Term”). This Letter shall terminate upon the earlier of: (i) your no longer
being a member of the Board; and (ii) the Company providing you written notice
terminating this Letter. The Company shall pay you the compensation and
reimburse expenses through the end of the Term.

 

3. Duties. You will undertake such travelling as may reasonably be necessary for
the performance of your duties, including travelling overseas for Board meetings
and site visits if required.

 

You will undertake such duties and powers relating to the Company, and any
subsidiaries or associated companies of the Company (the “Group”) as the Board
may from time to time reasonably request. The Board as a whole is collectively
responsible for promoting the success of the Company by directing and
supervising the Company’s affairs, including but not limited to, providing
entrepreneurial leadership of the Group within a framework of prudent and
effective controls which enable risk to be assessed and managed, setting the
Group’s strategic aims, ensures that the necessary financial and human resources
are in place for the Group to meet its objectives and reviews management
performance, and setting the Group’s values and standards and ensures that its
obligations to its shareholders and others are understood and met.

 

Your performance of duties as a director, a member of committees of the Board,
and the chairman of Audit Committee, is evaluated annually. If, in the interim,
there are any matters which cause you concern about your position, you are
encouraged to discuss them with the Chairman and/or Chief Executive Officer of
the Company as soon as is appropriate.

 

4. Other Responsibilities. Subject to the proper performance of your obligations
to the Company under this Letter and any applicable law, the Company agrees that
you may accept other appointments and directorships provided that, (i) they do
not in anyway conflict with the interests of the Company or any member of the
Group; (ii) they do not restrict you from devoting the necessary time and
attention properly to services to be performed under this Letter; and (iii) you
promptly inform the Company of such other appointments or directorships.

 



2

 



 

In the event you become aware of any potential conflicts of interest, these must
be disclosed to the Chairman and/or the Chief Executive Officer of the Company
as soon as they become apparent.

 

5. Confidential Information. You undertake to the Company that you shall
maintain in strict confidentiality all trade, business, technical or other
information regarding the Company, the Group, its affiliated entities and their
business affairs including, without limitation, all marketing, sales, technical
and business know-how, intellectual property, trade secrets, identity and
requirements of customers and prospective customers, the Company’s methods of
doing business and any and all other information relating to the operation of
the Company (collectively, the “Confidential Information”). You shall at no time
disclose any Confidential Information to any person, firm, or entity, for any
purpose unless such disclosure is required in order to fulfil your duties as set
forth in this Letter. You further undertake that you shall not use such
Confidential Information for personal gain.

 

“Confidential Information” shall not include information that is or becomes part
of the public domain other than as a result of disclosure by you. In the event
that you are requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or other
process) to disclose any Confidential Information, it is agreed that you, to the
extent practicable under the circumstances, will provide the Company with prompt
notice of any such request or requirement so that the Company may seek an
appropriate protective order or waive compliance with this paragraph 6. If a
protective order or the receipt of a waiver hereunder has not been obtained, you
may disclose only that portion of the Confidential Information which you are
legally compelled to disclose.

 

6. Blackout Period. You understand that we have a policy pursuant to which no
officer, director or key executive may engage in transactions in our securities
during the period commencing two weeks prior to the end of a fiscal quarter and
ending the day after the financial information for the quarter and year have
been publicly released. As a member of the Audit Committee, if you have
information concerning our financial results at any time, you may not engage in
transactions in our securities until the information is publicly disclosed.

 

7.Return of Property. Upon termination of the Term, you shall return all
property belonging to a Group company, together with all documents, papers,
disks and information, howsoever stored, relating to a Group company and used by
you in connection with this position with the Company.

 

8. Advisors. In addition to any right pursuant to applicable law, occasions may
arise when you consider that you need professional advice in the furtherance of
your duties as provided herein. Circumstances may occur when it will be
appropriate for you to seek such advice from independent advisors at the
Company’s expense, to the extent provided under applicable law.

 

9. Governing Law. This Letter shall be governed by and construed in accordance
with the law of the State of New York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

The undersigned have executed this Letter as of the date first above written.

 

ORIENT PAPER, INC.

 

/s/ Zhenyong Liu

Zhenyong Liu

Chief Executive Officer

 

MARCO KU

 

/s/ Marco Ku

Name of Director: Marco Ku

 

Address: Flat D, 22/F, Block 1, Grand Promenade, Hong Kong

 

 

4



 

